The opinion of the court was delivered, by
Strong, J.
In the court below this was a libel for a divorce a vinculo matrimonii, in which the divorce prayed for was decreed. The ground as set forth in the libel was, that the appellant had offered such indignities to the person of the appellee as to render her condition intolerable and her life burdensome, and thereby forced her to withdraw from his house and company. The trial was ex parte, the appellant not having been actually summoned, and having been at the time resident in a foreign country. The witnesses by whom the alleged indignities were attempted to be proved, were the father and mother of the wife, with whom she was residing; and the indignities themselves were none of them averred to have been offered in this country. It was, therefore, eminently a case in which the evidence should have been carefully scrutinized. Divorces ought never to be decreed without clear and satisfactory evidence of the wrong which the law treats as justifying cause for a divorce. And this is especially true when the witnesses called to prove the wrong are likely to be biassed by relationship, or by affection for the party seeking a divorce, and where they have not been subjected to cross-examination. Opinions of such witnesses are worth nothing as proofs of wrongs inflicted. The court must 'be informed what the respondent has done; not what witnesses may conclude, or what they may regard as the character of his conduct.
These observations are called for by the facts of the present case. A divorce has been decreed on account of indignities offered to the person of a wife, when there was no satisfactory evidence that there had been any such indignities; and certainly none that *235-rendered her condition intolerable’and life burdensome. Neither of the witnesses had ever seen a blow inflicted, or heard an unkind word. The substance of their testimony is, that the parties after their marriage continued to reside with the wife’s parents, from April 1846 until November 1848. The mother saw bruises on the wife’s arms, which she inferred were inflicted by the husband— though why she drew this inference does not appear. This witness also intimates, rather than asserts, that the temper of the husband was excitable and violent, and she infers from that that his conduct towards the wife was unkind. She adds, that his deportment and conduct towards the wife (without describing what it was) had such an effect upon her health, that the parents were obliged to take her solely under their protection. She adds to this what she calls a positive act of unkindness, that the husband was in the habit of absenting himself from the house night after night. From the testimony of both the mother and the father, it is quite plain that they separated the parties. There is no evidence' that the wife felt her condition intolerable. Living with her father’and mother, she was was by them withdrawn from her husband. Until after the separation, there is no positive evidence of any personal violence or indignity of any kind. The mother proves none; nor does the father. He only saw his daughter unhappy, and sometimes in tears. He saw that she was in ill-health; but he does not intimate that it was caused by unkindness of her husband. The only positive evidence given of a single personal indignity, relates to an occurrence .that took place probably after the parents had withdrawn the appellee from the society of the appellant, and shortly before they were about to take her to the Continent. The husband then seized his wife by the arm in a public street, and endeavored to put her into a cab, or, as the father says, “ to drag her into a public cab.” On another occasion he came to the father’s house at midnight, and endeavored to effect an entrance, saying he wanted his wife. All this may have been unwise, but it was only natural for a husband whose wife had been separated from him against his consent, and, so far as it appears, without her wish for a separation. To conclude from this that such personal indignities had been inflicted as to render the wife’s condition intolerable and her life burdensome, would be making divorces easy. The testimony is entirely insufficient to justify any decree of divorce, and the decree must be reversed.
The decree of the Court of Common Pleas granting a divorce is reversed, and the libel of the appellee is dismissed.